Citation Nr: 1730766	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, to include whether new and material evidence has been received to reopen the previously denied claim.


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1989 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (Agency of Original Jurisdiction (AOJ)).  The RO in Montgomery, Alabama has assumed the role of AOJ.

In April 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A review of the record reveals some discrepancy as to the beginning of the present appeal period.  The Board notes that the Veteran initially filed a request to reopen his claim for service connection for a back disability in March 2009.  His claim was denied by way of an October 2009 rating decision, to which he timely disagreed.  See Statement in Support of Claim dated October 28, 2009.  The AOJ issued a Statement of the Case (SOC) in September 2010 and informed the Veteran of his appellate rights.  On November 19, 2010, within 60 days of the issuance of the SOC, the Veteran submitted a nexus opinion that had never before been considered by the AOJ.  In February 2011, the AOJ sent a letter to the Veteran, stating that they were still working on his service connection claim.  In an August 2011 Statement in Support of Claim, the Veteran requested that his claim be reopened.  By way of a September 2011 letter, the AOJ informed that Veteran that the October 2009 decision was final since the Veteran did not file a substantive appeal within the requisite time.  

Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Here, the Veteran submitted a new and material nexus opinion in November 2010, within the 60 day time period after the issuance of the September 2010 SOC.  As new and material evidence was received within 60 days of the issuance of the SOC, the Board finds that this appeal stems from the October 2009 AOJ decision rather than the June 2012 rating decision.

The issue of entitlement to service connection for lumbar radiculopathy of the lower extremities was raised by the record at the April 2017 Board hearing by the Veteran and his representative.  This claim is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current low back disability had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim which has been denied in a final unappealed AOJ or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Further, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id. 

Turning to the facts of this case, the Veteran originally filed a service connection claim for a low back disability in December 2005.  The claim was denied in an April 2006 rating decision.  Notification of the denial and appellate rights was sent to the Veteran's last known address of record in April 2006, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not submit a timely notice of disagreement, or new and material evidence, within one year from the date of decision.  Thus, that decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

In adjudicating the claim in April 2006, the AOJ considered the Veteran's service treatment records and concluded that given the lack of post-service treatment records, the Veteran did not have a current chronic low back disability.  

The evidence associated with the claims file since the time of the April 2006 AOJ rating decision includes various post-service treatment records and examinations demonstrating the Veteran's current chronic low back disability.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a low back disability.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.

Service Connection

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that his current low back disability is directly related to his period of service.  He reports having back injuries during service that continued to present day.  The Veteran's service treatment records document periodic claims of back pain and assessments of back strains.  Further, post-service treatment records document the diagnosis of degenerative disc disease of the lumbar spine, particularly the L5-S1 disc.  Thus, the outcome of this case turns on whether there is a competent and credible nexus between the Veteran's in-service injuries and his current low back disability.  

The record contains a February 2010 VA examination and negative nexus opinion.  The clinician found that the Veteran's current degenerative disc disease of the lumbar spine was not caused by or otherwise related to his in-service lumbar spine strains, as such injuries are not a risk factor for developing degenerative disc disease.  The examiner, however, did not discuss the significance of the Veteran's report of the onset of chronic back pain during service and reported chiropractic treatment following his discharge from service.

Also of record is a November 2010 assessment from a nurse practitioner who found that the Veteran's current findings of degenerative disc disease were as least as likely as not consistent with his reported military injury. 

Also of record is an April 2017 opinion from the Veteran's private physician.  Dr. R.H. reviewed the service treatment records and opined that the Veteran's lumbar back strain was as likely as not service-connected noting that this condition predated the degenerative disc disease of the lumbar spine present on MRI.  It was further noted that it was at least as likely as not that the Veteran's lumbar pain was proximately due to his service-connected right ankle disability.  

Given the two opinions of record, the Board finds that the evidence is, at least, in relative equipoise.  Both the February 2010 VA examiner and the Veteran's private physician reviewed the Veteran's medical history, to include his service treatment records, and both physicians arrived at different, but equally persuasive opinions.  The VA examiner failed to discuss the significance of the Veteran's report of chronic back pain since service with chiropractic treatment following service discharge.  Thus, the VA examiner has reduced probative value for failing to address potentially favorable evidence.  The Board further observes that a nurse practitioner has attributed the Veteran's degenerative disc disease to the military injuries.

In light of the forgoing, the Board is satisfied that the criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  The evidence, at a minimum, is in relative equipoise.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")

ORDER

The claim for service connection for a low back disability is reopened.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  





____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


